EXHIBIT 99.1 AVX Corporation Announces Preliminary Third Quarter Results GREENVILLE, S.C. January 26, 2011 AVX Corporation (NYSE:AVX) AVX today reported preliminary unaudited results for the third quarter ended December 31, 2010. Highlights: · Revenue for the December 2010 quarter of $405.9 million increased 21% from the third quarter of last year. · Gross profit margin at 28% improved from 23% in the same quarter last year. · Net income of $60.6 million, or $0.36 per share, for the December 2010 quarter increased over the $0.24 per share for the December quarter last year. · Dividends of $7.6 million, or at a $0.18 per share annual rate, were paid during the December quarter. Chief Executive Officer and President, John Gilbertson, stated, “The third quarter continued to show improving strength over last year.AVX’s sales grew 21% compared to the same quarter last year and margins held firm with gross profit at 28% of sales, five points higher than last year.Strong operating results and a high margin mix of products continue to strengthen the Company.” For the quarter ended December 31, 2010, net sales were $405.9 million. Gross profit of $114.6 million was 28.2% of sales. Net income for the quarter was $60.6 million, or $0.36 per diluted share. Chief Financial Officer, Kurt Cummings, stated, “Our results reflect the Company’s continued focus on improving manufacturing and operating leverage on increasing sales. The Company’s financial position remains strong with cash and cash equivalents and short and long-term investments in securities of $996.6 million and no debt at December 31, 2010. This financial strength has allowed the Company to continue to invest in critical manufacturing materials and personnel resources. During the quarter, the Company paid $7.6 million of dividends to stockholders and spent $2.3 million to repurchase shares of AVX stock on the open market which are held as treasury stock.” AVX, headquartered in Greenville, South Carolina, is a leading manufacturer and supplier of a broad line of passive electronic components and related products. Please visit our website at www.avx.com. AVX CORPORATION Consolidated Condensed Statements of Income (unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended December 31, December 31, Net sales $ Cost of sales Vendor Settlement ) - ) - Restructuring charges - - Gross profit Selling, general & admin. expense Restructuring charges - - Other operating (income)/expense ) - ) - Profit from operations Other income Income before income taxes Provision for taxes Net income $ Basic income per share $ Diluted income per share $ Weighted average common shares outstanding: Basic Diluted AVX CORPORATION Consolidated Condensed Balance Sheets (unaudited) (in thousands) March 31, December 31, Assets Cash and cash equivalents $ $ Short-term investments in securities Available-for-sale securities Accounts receivable, net Inventories Other current assets Total current assets Long-term investments in securities Long-term available-for-sale securities Property, plant and equipment, net Goodwill and other intangibles Other assets TOTAL ASSETS $ $ Liabilities and Stockholders' Equity Accounts payable $ $ Income taxes payable and accrued expenses Total current liabilities Other liabilities TOTAL LIABILITIES TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Contact: AVX Corporation, Greenville Kurt Cummings 864-967-9303 finance@avxus.com
